Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 12/17/2020. Claims 1-20 are now pending in this office action.	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6,11-14, 16-26 of copending Application No. (17/546,210). provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. The table below is comparing the instant application to the co-pending Application/Control Number: (17/546,210) application. 

Instant application (17/125,354)
Co-pending application (17/546,210)
1. A method comprising: a) receiving a first set of modifying operations comprising a first set identifier and a write operation request for a first file; b) appending a write record concerning the write operation request to a metadata array, the metadata array being append-only; c) receiving real file data for the first set identifier; d) appending the real file data to a file data array separate from the metadata array, the file data array being append-only; e) identifying an offset location and a length for the real file data in the file data array; f) appending the offset location and the length to the metadata array in a payload record; g) receiving a read operation request for the first file; h) reading first file 
 
 



 Note: Even if the claim wording is a bit different than the instant application, the invention is same.


 
 


3. The method of claim 2, wherein the read operation request is received from a client computing device, further wherein the virtual array and a location for the file data array are transmitted from the metadata array server to the client computing device, still further wherein the client computing device directly requests the file data array server to read the real file data from the file data array locations mapped to by the virtual array.
3. The method of claim 1, wherein the read operation request is received from a client computing device, further wherein the virtual array and a file data array location for the file data array are transmitted from a metadata array server to the client computing device, still further wherein the client computing device directly requests the file data array server to read the real file data from the file data locations mapped to by the virtual array.
4. The method of claim 2, wherein the read operation request is received from a client computing device, further wherein the metadata array server uses a location for the file data array and the virtual array to directly request the file data array server to read the real file data from the file data array locations mapped to by the virtual 


5. The method of claim 1, wherein the first file records read from the metadata array are filtered to exclude records forming part of an incomplete set of modifying operations to create a filtered set of first file records, wherein the virtual array for the first file is constructed on the filtered set of first file records, and further wherein a given set of modifying operations is considered complete when records for all modifying operations in the given set have been recorded to the metadata array and payload records have been recorded for all real file data written in the given set.
6. The method of claim 5, further comprising receiving a second set of modifying operations having a second set identifier, the second set of modifying operations having an explicit dependency 


11. The method of claim 1, wherein the metadata array comprises a plurality of sets of modifying operations, wherein the first file records read from the metadata array in response to receiving the read operation request extend from a beginning of the metadata array to a cursor location identifying a snapshot set location.
8. A method comprising: a) receiving a first write operation request for a first file including first real file data; b) identifying a 


14. The method of claim 13, wherein the first offset location and the first length are appended to the metadata array in a first payload record that includes the first set identifier.

16. The method of claim 15, wherein the first write record is saved in the metadata array so as to identify the first set identifier.
11. The method of claim 10, wherein the first set identifier is associated with a first plurality of modifying operations.
17. The method of claim 16, wherein the first set identifier is associated with a first plurality of modifying operations.
12. The method of claim 11, wherein the first plurality of modifying operations are recorded by appending a first plurality of metadata records to the metadata array, wherein the first plurality of metadata records comprises a- 52 - first start record stored on the metadata array before the first write record to indicate a beginning of the first plurality of modifying operations associated with the first set identifier and a first end record stored on the metadata array after the first write record to indicate an ending of the first plurality of modifying operations associated with the first set identifier.
18. The method of claim 17, wherein the first plurality of modifying operations are recorded by appending a first plurality of metadata records to the metadata array, wherein the first plurality of metadata records comprises a first start record stored on the metadata array before the first write record to- 84 - indicate a beginning of the first plurality of modifying operations associated with the first set identifier and a first end record stored on the metadata array after the first write record to indicate an ending of the first plurality of modifying operations associated with the first set identifier.

19. The method of claim 18, wherein the first payload record is recorded on the metadata array after the first end record.
14. The method of claim 13, further comprising: g) receiving a delete operation request to delete a deleted portion of the first real file data from the first file, the delete operation request leaving a remaining portion of the first real file data in the first file, and the delete operation request being associated with a second set identifier; h) recording the delete operation by appending a delete record to the metadata array without altering the first file data array.
20. The method of claim 19, further comprising: k) receiving a delete operation request to delete a deleted portion of the first real file data from the first file, the delete operation request leaving a remaining portion of the first real file data in the first file, and the delete operation request being associated with a second set identifier; and 1) recording the delete operation by appending a delete record to the metadata array without altering the first file data array.
15. The method of claim 14, further comprising: i) after step h), receiving a first read operation request for the first file; j) reading the metadata array including the first write record, the first payload record, and the delete record; k) constructing a first virtual array for the first file having a 




23. The method of claim 13, further comprising: h) after step g), receiving a second write operation request for a second file including second real file data; i) appending a second write record concerning the second write operation to the metadata array; j) appending the second real file data to a second file data array separate from the metadata array and separate from the first file data array; k) identifying a second offset location for the second real file data in the second file data array and identifying a second length for the second real file data; and 1) appending the second offset location and the second length to the metadata array in a second payload record.

24. The method of claim 23, further comprising: m) receiving a copy operation request identifying the first file as a destination and the second file as a source including a source data offset location and a source data length that identify a copied portion of the second real file data; and n) appending the copy operation to the metadata array as a copy record that identifies the copied portion.
19. The method of claim18, further comprising: n) after step m), receiving a second read operation request for the first file; o) reading the metadata array including the first write record, the first payload record, the second write record, the second payload record, and the copy record; and p) constructing a virtual array for the first file having a length equal to a file length for the first file as determined after the first write operation request and 






Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-3, 5, 7, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of Wipfel; Robert (US 20150052395 A1) and in further view of HAZEL; Thomas (US 20130226931 A1).

Regarding independent claim 1, LEE; Scott Chao-Chueh (US 20200349121 A1) teaches, a method … comprising a first set identifier (Paragraph [0045] The file system 404 may tag the file or data with a particular ID (Examiner interprets the particular ID of the file or data with modification operations such as create, write, update … as first set identifier (receiving a first set of modifying operations is taught by Wipfel et al); 
and a write operation request for a first file; c) receiving real file data … (Paragraph [0069] a file write operation may be implemented by configuring the file system to determine a file system entry in the file system namespace for the file or data to be written (i.e., the first set identifier is taught by Wipfel et al );
b) appending a write record concerning the write operation request to a metadata array, …(Examiner interprets an array as a list of records),…; (Paragraph [0066] [0066] In an embodiment, a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the metadata) (the metadata array being append-only is taught by HAZEL et al). The document may thus be created at a file system location a/b/f doc via creating metadata); 
d) appending the real file data to a file data array separate from the metadata array (Paragraph [0064] metadata may be stored in a device other than the anonymous , the file data array being append-only (Paragraph [0064] an anonymous write storage device may be an append-only device or more generally any device that can only perform serial writes);
e) identifying an offset location and a length for the real file data in the file data array; f) appending the offset location and the length to the metadata array in a payload record (examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file);
g) receiving a read operation request for the first file; h) reading first file records from the metadata array, including the write record, in response to receiving the read operation request (Paragraph [0068] a read request is received for a file);
i) constructing a virtual array for the first file based on the first file records read from the metadata array, the virtual array mapping to locations of the real file data in the file data array (Paragraph [0051] The file system may generate and store 
j) reading the real file data from the file data array locations mapped to by the virtual array (Paragraph [0068] the file system may translate the read request to a request to the anonymous write device, where the request includes a zone (zone 1 in this example) and an offset (i.e., reading the file data from the locations mapped)); 
and k) transmitting the read real file data (Paragraph [0068] The anonymous write device may return the file or data 720 that is stored at the requested offset).
Lee et al fails to explicitly teach, comprising: a) receiving a first set of modifying operations …;  …  the metadata array being append-only; … for the first set identifier; 
Wipfel; Robert (US 20150052395 A1) teaches, receiving a first set of modifying operations …; … for the first set identifier (Paragraph [0049] Atomic write requests 202, are requests from an application 122 to perform atomic writes (i.e., atomic writes are the set of operations to be performed and is different to a single write operation as taught by Lee). (Paragraph [0041] In some instances, an application 122 may access data within storage devices 130 by specifying a corresponding file name (i.e., first set identifier) to OS 124 via an application programming interface (API) request (in other instances, an 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al by providing wherein receiving a first set of modifying operations …; … for the first set identifier, as taught by Wipfel et al.
  One of the ordinary skill in the art would have been motivated to make this modification so that, the annotation may be stored in a dedicated location within at least one of the storage devices and includes metadata usable to determine whether the atomic write completed successfully as taught by Wipfel et al (Paragraph [0007]).
HAZEL; Thomas (US 20130226931 A1) teaches, …the metadata array being append-only (Paragraph [0080] An append-only datastore may comprise meta data files, data files and index files. Meta data files provide information about the datastore and its files. Data files contain data values and index files provide indexing information for the data values stored in the data files. All files may be append-only (i.e. all writes occur at the end of files). Each file may comprise a header describing its format followed by a sequence of elements. 

  One of the ordinary skill in the art would have been motivated to make this modification, by doing so it has advantages such as optimization of reads and writes for sequential disk access, data is written only once, indexes may reference data values rather than data being replicated in indexes, startup and shutdown are instantaneous, and error recovery is extremely simple as data and indexes are never overwritten as taught by HAZE et al (Paragraph [0010]).

Regarding dependent claim 2, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 1. 
LEE et al further teaches, wherein the metadata array is found on a metadata array server and the file data array is found on a file data array server, wherein the metadata array server and the file data array server are different computing machines (Paragraph [0064] metadata may be stored in a device other than the anonymous write storage device (i.e., metadata is separate from data write storage device))

Regarding dependent claim 3, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 2. 
wherein the read operation request is received from a client computing device (Paragraph [0042] The user interface 360 may be provided in conjunction with an application 340 that communicates to the anonymous write file system 310 using an API via network 320 (i.e., the read operation is received from the client computing device), further wherein the virtual array and a location for the file data array are transmitted from the metadata array server to the client computing device, still further wherein the client computing device directly requests the file data array server to read the real file data from the file data array locations mapped to by the virtual array (Paragraph [0068] a read request 705 is received for a file. The file system may have a mapping 700 of logical block addresses that may be associated with file system entries such as files or data (i.e., the mapping received from the stored metadata).  The anonymous write device may return the file or data 720 that is stored at the requested offset. The actual physical offset where the file or data 720 is stored in the physical block mapping 710 of the anonymous write device is mapped by the file system so that the logical block address associated with the file or data 720 at file system mapping 720 is associated with the corresponding physical block address at anonymous write device mapping 710 (i.e., the virtual mapping is the mapping between the metadata array and the actual data array, and the location of the data array is transmitted from the metadata array)).

Regarding dependent claim 5, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 1.
 wherein the metadata array comprises a plurality of sets of modifying operations, wherein the first file records read from the metadata array are filtered to exclude records forming part of an incomplete set of modifying operations (Paragraph [0043]. Driver 126 may further access this metadata to determine whether the write completed successfully and to rollback the atomic write if warranted. A group of write operations may then be performed such that each one stores a portion to a respective storage device 130. In the illustrated embodiment, to facilitate the atomic write, driver 126 further stores an annotation 150 as part of the atomic write to determine whether each of the write operations performed to the storage devices 130 were committed successfully. Accordingly, if one of the write operations fails (e.g., a power failure to one of the storage devices 130 occurs midway through), driver 126 (or an application 122) may use the annotation 150 to identify that the vector write did not complete successfully and rollback the write (i.e., annotations are used to create a filtered set of records), and further wherein a given set of modifying operations is considered complete when records for all modifying operations in the given set have been recorded to the metadata array and payload records have been recorded for all real file data written in the given set (Paragraph [0044] Thus, annotation 150 may be available to facilitate identifying the failure and any rollback. In another embodiment, annotation 150 may be stored at the end of the atomic write. Thus, the mere presence of the annotation 150 may signify that the atomic write completed successfully (i.e., only after the successful completion of the atomic write the record is stored in the metadata with annotations and payload records. See Figs. 4a and 4B, Paragraph [0076])).

Regarding dependent claim 7, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 1. 
Wipel et al further teaches, wherein the metadata array comprises a plurality of sets of modifying operations Paragraph [0043] A group of write operations may then be performed such that each one stores a portion to a respective storage device 130), wherein the first file records read from the metadata array in response to receiving the read operation request extend from a beginning of the metadata array to a cursor location identifying a snapshot set location (Paragraph [0074] Atomic bits 414, in one embodiment, are usable to determine whether an atomic write to a single storage device 130 has failed. In one embodiment, atomic bits 414 may indicate the beginning and ending packets 360 in a set of packets 360 stored during an atomic write. Accordingly, if a starting or ending packet 360 is missing or corrupt, driver 126 may conclude that the write did not complete successfully (Examiner interprets cursor as a pointer to a record in a set of paclets/snapshot). In various embodiments, atomic bits 414 are distinct from annotation 150, which is usable to determine whether an atomic write across multiple storage devices 130 has failed as discussed above and described next).

Regarding dependent claim 11, LEE et al and HAZEL et al teach, the method of claim 10. 
LEE et al and HAZEL et al fails to teach, wherein the first set identifier is associated with a first plurality of modifying operations.
wherein the first set identifier is associated with a first plurality of modifying operations (Paragraph [0049] Atomic write requests 202, in one embodiment, are requests from an application 122 to perform atomic writes (i.e., atomic write has plurality of modifying operations for a file).  (Paragraph [0044] In other embodiments, however, the location of annotation 150 may be dynamic. In one embodiment, the location of annotation 150 may be independent of the data that is being stored--e.g., annotation 150 may reside at a logical block address that is disjointed from the addresses where the data is stored. In one embodiment, annotation 150 is stored at the beginning of the atomic write so that, if a failure occurs at some point, there is a higher likelihood that at least the annotation 150 was successfully stored. Thus, annotation 150 may be available to facilitate identifying the failure and any rollback. In another embodiment, annotation 150 may be stored at the end of the atomic write. Thus, the mere presence of the annotation 150 may signify that the atomic write completed successfully.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al and HAZEL et al by providing wherein the first set identifier is associated with a first plurality of modifying operations, as taught by Wipfel et al.
  One of the ordinary skill in the art would have been motivated to make this modification so that, the annotation may be stored in a dedicated location within at least one of the storage devices and includes metadata usable to determine whether the atomic write completed successfully as taught by Wipfel et al (Paragraph [0007]).

Regarding dependent claim 12, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 11. 
Wipfel et al further teaches, wherein the first plurality of modifying operations are recorded by appending a first plurality of metadata records to the metadata array, wherein the first plurality of metadata records comprises a first start record stored on the metadata array before the first write record to indicate a beginning of the first plurality of modifying operations associated with the first set identifier and a first end record stored on the metadata array after the first write record to indicate an ending of the first plurality of modifying operations associated with the first set identifier (Paragraph [0074] Atomic bits 414, are usable to determine whether an atomic write to a single storage device 130 has failed. In one embodiment, atomic bits 414 may indicate the beginning and ending packets 360 in a set of packets 360 stored during an atomic write. Accordingly, if a starting or ending packet 360 is missing or corrupt, driver 126 may conclude that the write did not complete successfully. In various embodiments, atomic bits 414 are distinct from annotation 150, which is usable to determine whether an atomic write across multiple storage devices 130 (i.e., the plurality of records indicate beginning and end of the operation for a particular packet)).

Regarding dependent claim 13, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 12. 
Lee et al further teaches, wherein the first payload record is recorded on the metadata array after the first end record (examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset 

Regarding dependent claim 14, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 13. 
Lee further teaches, further comprising: g) receiving a delete operation request to delete a deleted portion of the first real file data from the first file (Paragraph [0075] a delete request 1000 is received for a file), the delete operation request leaving a remaining portion of the first real file data in the first file (Paragraph [0077] The file system may have a mapping 1110 of logical block addresses that may be associated with file system entries such as files or data. The file system may translate the delete request to multiple requests to the anonymous write device. The first request may include a zone (zone 1 in this example) to be deleted (i.e., only zone 1 is deleted leaving the rest of the portion unchanged), and the delete operation request being associated with a second set identifier (Paragraph [0077] The file system may have a mapping 1110 of logical block addresses that may be associated with file system entries such as files or data. The file system may translate the delete request to multiple ; 
 h) recording the delete operation by appending a delete record to the metadata array without altering the first file data array (Paragraph [0077]  The physical offset where the file was stored in the physical block mapping 1120 of the anonymous write device is mapped by the file system so that the logical block address associated with the file or data at file system mapping 1110 is associated with the corresponding physical block address at anonymous write device mapping 1120  Paragraph [0074] In configurations where two or more files share the same zone, the zone can be associated with a reference count indicating how many files is stored in the zone. Since the contents of the zone cannot be deleted because the zone still contains data, the file system may update its metadata to indicate that the file has deleted status and is not allocated (i.e., the record is associated with reference count of remaining files without altering the previous record). 

Regarding dependent claim 15, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 14. 
Lee further teaches, further comprising: i) after step h), receiving a first read operation request for the first file; j) reading the metadata array including the first write record, the first payload record, and the delete record; k) constructing a first virtual array for the first file having a first length equal to a file length for the first file as determined after the first write operation request and the delete operation request, wherein the first virtual array maps to the remaining portion of the first real file data for the first file in the first file data array (Paragraph [0075] For example, FIG. 10 illustrates one example of a file delete operation in accordance with the present disclosure. In the figure, a delete request 1000 is received for a file. The file system may have a mapping 1010 of logical block addresses that may be associated with file system entries such as files or data. In one embodiment, if the anonymous write device does not delete previously written data, then the file system may update its metadata to indicate that the file has been deleted, and make corresponding changes to the logical mapping 1010 (i.e., deleting a part of the file still point to the location of the data in the metadata, but indicates the portion of the file is deleted and mapping only to the rest of the data for future reads)). 

Regarding dependent claim 18, LEE et al and HAZEL et al teach, the method of claim 17. 
LEE et al and HAZEL et al fails to explicitly teach, further comprising: l) receiving a copy operation request identifying the first file as a destination and the second file as a source, the identification of the second file as the source including a source data offset location and a source data length that identify a copied portion of the second real file data; m) appending the copy operation to the metadata array as a copy record that identifies the copied portion.
 further comprising: l) receiving a copy operation request identifying the first file as a destination and the second file as a source, the identification of the second file as the source including a source data offset location and a source data length that identify a copied portion of the second real file data; m) appending the copy operation to the metadata array as a copy record that identifies the copied portion (Paragraph [0049] Atomic write requests 202, in one embodiment, are requests from an application 122 to perform atomic writes. In some embodiments, atomic write requests 202 may include an instance (i.e., a copy) of the data to be written, one or more addresses (e.g., LBAs), and/or an indication that the request is for an atomic write (as opposed to a non-atomic write)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al and HAZEL et al by providing wherein the first set identifier is associated with a first plurality of modifying operations, as taught by Wipfel et al.
  One of the ordinary skill in the art would have been motivated to make this modification so that, the annotation may be stored in a dedicated location within at least one of the storage devices and includes metadata usable to determine whether the atomic write completed successfully as taught by Wipfel et al (Paragraph [0007]).

Regarding dependent claim 19, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 18. 
urther comprising: n) after step m), receiving a second read operation request for the first file (Paragraph [0068] a read request is received for a file (i.e., the read request can be a second read request));
o) reading the metadata array including the first write record, the first payload record, the second write record, the second payload record, and the copy record (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file (i.e., reading the first and the second record as shown in Fig. 1));
and p) constructing a virtual array for the first file having a length equal to a file length for the first file as determined after the first write operation request and the copy request, wherein the virtual array maps to the first real file data for the first file found in the first file data array and maps to the copied portion of the second real file data found in the second file data array (Paragraph [0051] The file system may generate and store metadata associated with the file or data. [0068] The file system may have a mapping 700 of logical block addresses that may be associated with file system entries such as files or data …The actual physical offset where the file or data .

6. 	Claims 8-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of HAZEL; Thomas (US 20130226931 A1).

Regarding independent claim 8, LEE; Scott Chao-Chueh (US 20200349121 A1) teaches, a method comprising: a) receiving a first write operation request for a first file including first real file data (Paragraph [0069] In an embodiment, a file write operation may be implemented by configuring the file system to determine a file system entry in the file system namespace for the file or data to be written);
b) identifying a first set identifier for the first write operation request (Paragraph [0045] The file system 404 may tag the file or data with a particular ID (Examiner interprets the particular ID of the file or data with modification operations such as create, write, update … as first set identifier); 
c) appending a first write record concerning the first write operation request to a metadata array, …(Examiner interprets an array as a list of records), …(Paragraph [0066] [0066] In an embodiment, a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the metadata) (…the metadata array  HAZEL et al). The document may thus be created at a file system location a/b/f doc via creating metadata);
d) appending the first real file data to a first file data array separate from the metadata array (Paragraph [0064] metadata may be stored in a device other than the anonymous write storage device (i.e., metadata is separate from data write storage device), the first file data array being append-only (Paragraph [0064] an anonymous write storage device may be an append-only device or more generally any device that can only perform serial writes);
e) identifying a first offset location for the first real file data in the first file data array and identifying a first length for the first real file data; and f) appending the first offset location and the first length to the metadata array (examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file);
Lee et al fails to explicitly teach, …the metadata array being append-only.
HAZEL; Thomas (US 20130226931 A1) teaches, (Paragraph [0080] An append-only datastore may comprise meta data files, data files and index files. Meta data files 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al and Wipfel et al by providing …the metadata array being append-only, as taught by HAZEL et al (Paragraph [0080]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so it has advantages such as optimization of reads and writes for sequential disk access, data is written only once, indexes may reference data values rather than data being replicated in indexes, startup and shutdown are instantaneous, and error recovery is extremely simple as data and indexes are never overwritten as taught by HAZE et al (Paragraph [0010]).

Regarding dependent claim 9, LEE et al and HAZEL et al teach, the method of claim 8. 
Lee et al further teaches, wherein the first offset location and the first length are appended to the metadata array in a first payload record that includes the first set identifier(examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as 

Regarding dependent claim 10, LEE et al and HAZEL et al teach, the method of claim 9. 
Lee et al further teaches, wherein the first write record is saved in the metadata array so as to identify the first set identifier (Fig.1 Paragraph [0066] a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the metadata). The document may thus be created at a file system location a/b/f doc via creating metadata (Fig. 1 shows that the previously appended file is saved)).

Regarding dependent claim 17, LEE et al and HAZEL et al teach, the method of claim 9. 
Lee further teaches, further comprising: g) after step f), receiving a second write operation request for a second file including second real file data (Paragraph [0069] a file write operation may be implemented by configuring the file system to determine a file system entry in the file system namespace for the file or data to be written (i.e., it can be a second write operation as shown in Fig, 1);
h) appending a second write record concerning the second write operation to the metadata array (Paragraph [0066] a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the metadata). The document may thus be created at a file system location a/b/f doc via creating metadata as shown in Fig. 1);
i) appending the second real file data to a second file data array separate from the metadata array and separate from the first file data array (Paragraph [0064] metadata may be stored in a device other than the anonymous write storage device (i.e., metadata is separate from data write storage device); 
j) identifying a second offset location for the second real file data in the second file data array and identifying a second length for the second real file data; and k) appending the second offset location and the second length to the metadata array in a second payload record (examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file).

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of Wipfel; Robert (US 20150052395 A1), HAZEL; Thomas (US 20130226931 A1) and in further view of Faibish; Sorin (US 7873619 B1).

Regarding dependent claim 4, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 2. 
LEE et al further teaches, wherein the read operation request is received from a client computing device (Paragraph [0042] The user interface 360 may be provided in conjunction with an application 340 that communicates to the anonymous write file system 310 using an API via network 320 (i.e., the read operation is received from the client computing device), …
LEE et al, Wipfel et al and HAZEL et al fails to explicitly teach, …further wherein the metadata array server uses a location for the file data array and the virtual array to directly request the file data array server to read the real file data from the file data array locations mapped to by the virtual array, further wherein the metadata array server transmits the read real file data to the client computing device.
Faibish; Sorin (US 7873619 B1) teaches, …further wherein the metadata array server uses a location for the file data array and the virtual array to directly request the file data array server to read the real file data from the file data array locations mapped to by the virtual array, further wherein the metadata array server transmits the read real file data to the client computing device (Col 9 Lines 36-41(59) NFS is a 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al, Wipfel et al and HAZEL et al by providing a metadata array server uses a file data array location for the file data array and the virtual array to directly request the file data array server to read the real file data from the file data locations mapped to by the virtual array, further wherein the metadata array server transmits the real file data to the client computing device, as taught by Faibish et al (Col 9 Lines 36-41 (59)).
  One of the ordinary skill in the art would have been motivated to make this modification, Local file systems service file-level requests for application programs only running on the same computer that maintains the non-shared file system volume. To achieve the highest levels of performance, local file systems extensively cache metadata and real-data within operating system buffer caches and page caches. Because local file systems do not share data among multiple computer systems, performance is generally very good as taught by Faibish et al (Col 8, Lines 55-63 (53)).

8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of Wipfel; Robert (US 20150052395 A1), .

Regarding dependent claim 6, LEE et al, Wipfel et al and HAZEL et al teach, the method of claim 5. 
Lee et al further teaches, further comprising receiving a second set of modifying operations having a second set identifier, … (Paragraph [0068] a read request is received for a file (i.e., the read request can be a second read request based on the file ID which can be a second set ID));
LEE et al, Wipfel et al and HAZEL et al fails to explicitly teach, …the second set of modifying operations having an explicit dependency upon the first set of modifying operations being complete, wherein records for the second set of modifying operations are appended to the metadata array before the read operation request is received, further wherein the step of constructing the virtual array enforces the explicit dependency by ensuring that the first set of modifying operations is complete before applying the second set of modifying operations.
CHEN; Chen (US 20180143996 A1) teaches, further comprising receiving a second set of modifying operations having a second set identifier, the second set of modifying operations having an explicit dependency upon the first set of modifying operations being complete (Paragraph [0051] FIG. 5A shows an example sequence of events 500 which occur at a source machine. Some of these events in different branches (as illustrated by the two arrow paths) may occur concurrently or otherwise independently of each other. However, the final Rename Event 501 which wherein records for the second set of modifying operations are appended to the metadata array before the read operation request is received (Paragraph [0071] In some embodiments, the processors are configured to store dependency information in a flag, link, parameter or the like in association with the corresponding actions), further wherein the step of constructing the virtual array enforces the explicit dependency by ensuring that the first set of modifying operations is complete before applying the second set of modifying operations (Paragraph [0051] FIG. 5A shows an example sequence of events 500 which occur at a source machine. Some of these events in different branches (as illustrated by the two arrow paths) may occur concurrently or otherwise independently of each other. However, the final Rename Event 501 which renames file "conf.xml" to "test.xml" is only able to complete successfully because it occurs after Rename Event 502 and Unlink Event 503. Accordingly, the system and replicator are configured to handle dependencies between actions for replicating the events (i.e., the rename event is explicitly dependent on previous events and can be completed only after all the previous events are successful)).  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al, Wipfel et al and HAZEL et al by providing further comprising receiving a second set of modifying operations having a second set identifier, the second set of modifying 
  One of the ordinary skill in the art would have been motivated to make this modification so that the actions are ordered or otherwise stored so as to maintain dependencies or otherwise avoid the violation of dependencies between actions as taught by CHEN et al (Paragraph [0066]).

9. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of Wipfel; Robert (US 20150052395 A1), HAZEL; Thomas (US 20130226931 A1) and in further view of Kumarasamy; Paramasivam (20180275880 A1).

Regarding dependent claim 16, LEE et al, HAZEL et al and Wipfel et al teach, the method of claim 15. 
Lee et al further teaches, further comprising: m) recording the revert operation by appending a revert record to the metadata array without altering the first file data array; (Paragraph [0066] a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the metadata. Here it can be the 
n) after step 1), receiving a second read operation request for the first file (Paragraph [0068] a read request is received for a file (i.e., the read request can be a second read request));
o) reading the metadata array including the first write record, the first payload record, the delete record, and the revert record examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file);
LEE et al, HAZEL et al and Wipfel et al fails to explicitly teach, l) after step k), receiving a revert operation request identifying the first set identifier; p) constructing a second virtual array for the first file having a second length equal to the first file length after the first write operation request without applying the delete request, wherein the second virtual array maps to the first real file data for the first file in the first file data array.
l) after step k), receiving a revert operation request identifying the first set identifier (Paragraph [0193] Often, and unlike some types of archive copies, HSM data that is removed or aged from the source copy is replaced by a logical reference pointer or stub. The reference pointer or stub (i.e., from the metadata) can be stored in the primary storage device 104 to replace the deleted data (i.e., reverting back to the original data prior to delete operation) in primary data 112 (or other source copy) and to point to or otherwise indicate the new location in a secondary storage device 108 (i.e., after receiving a request to restore the data, the metadata is accessed constructing a virtual array and mapping to the first file). 
p) constructing a second virtual array for the first file having a second length equal to the first file length after the first write operation request without applying the delete request, wherein the second virtual array maps to the first real file data for the first file in the first file data array (Paragraph [0194] According to one example, files are generally moved between higher and lower cost storage depending on how often the files are accessed. When a user requests access to the HSM data that has been removed or migrated, the information management system 100 uses the stub to locate the data and often make recovery of the data appear transparent, even though the HSM data may be stored at a location different from the remaining source data. The stub may also include some metadata associated with the corresponding data, so that a file system and/or application can provide some information about the data object and/or a limited-functionality version (e.g., a preview) of the data object (i.e., constructing the array which points to the original data). Also see Paragraph [0148] Because the index 153 maintained 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al, HAZEL et al and Wipfel et al by providing further comprising: p) after step o), receiving a revert operation request identifying the first set identifier; - 85 –r) after step p), receiving a second read operation request for the first file; and t) constructing a second virtual array for the first file having a second length equal to the first length after the first write operation request without applying the delete operation request, wherein the second virtual array maps to the first real file data for the first file in the first file data array, as taught by Kumarasamy et al (Paragraphs [0193], [0194]).
  One of the ordinary skill in the art would have been motivated to make this modification, as this information may need to be retrieved and uploaded back into the index cache 153 or otherwise restored to a media agent 144 to facilitate retrieval of data from the secondary storage device(s) 108. In some embodiments, the cached information may include format or containerization information related to archives or other files stored on the storage device(s) 108. In this manner, the index cache 153 allows for accelerated restores as taught by Kumarasamy et al (Paragraphs [0148]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Scott Chao-Chueh (US 20200349121 A1) in view of Wipfel; Robert (US 20150052395 A1) and in further view of Talagala; Nisha (US 20150032982 A1).

Regarding independent claim 20, LEE; Scott Chao-Chueh (US 20200349121 A1) teaches, a method comprising: i) a first write operation to write first real file data (Paragraph [0069] a file write operation may be implemented by configuring the file system to determine a file system entry in the file system namespace for the file or data to be written),
ii) a second write operation to write second real file data (Paragraph [0069] a file write operation may be implemented by configuring the file system to determine a file system entry in the file system namespace for the file or data to be written (i.e., it can be a second write operation as shown in Fig, 1), 
and iii) a set identifier  (Paragraph [0045] The file system 404 may tag the file or data with a particular ID (Examiner interprets the particular ID of the file or data with modification operations such as create, write, update … as first set identifier); 
b) appending the set of modifying operations to an append-only metadata array using a plurality of metadata records, the plurality of metadata records separately identifying the first and second write operations and associating both write operations with the set identifier (Examiner interprets an array as a list of records); (Paragraph [0066] [0066] In an embodiment, a file create operation may be implemented by creating and storing metadata artifacts that indicate the creation of a file or document (i.e., adding a write record concerning the create/write request to the 
c) appending …real file data to an append-only file data array distinct from the append-only metadata array, …(Paragraph [0064] metadata may be stored in a device other than the anonymous write storage device (i.e., metadata is separate from data write storage device)
the merged real file data comprising a merger of the first real file data and the second real file data; 
d) identifying an offset location for the … real file data in the append-only file data array (Paragraph [0064] metadata may be stored in a device other than the anonymous write storage device (i.e., metadata is separate from data write storage device), and a length for the … real file data; e) appending the offset location and length to the metadata array as an additional metadata record (examiner interprets payload record as location record) (Paragraph [0061] The anonymous write storage device returns an offset after completion of the write request, which the file system can then record for future operations such as a read operation. The record of offsets and other file management data may be saved as metadata in a known location. [0051] The file system may generate and store metadata associated with the file or data. The metadata may comprise the identifier associated with the file or data. The metadata may also maintain the location on the storage device where the file was stored. For example, the metadata may take the form of a file mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file);
a) receiving a set of modifying operations to a file, wherein the set of modifying operations includes :…; …merged real file data ….
Wipfel; Robert (US 20150052395 A1) teaches, a) receiving a set of modifying operations to a file, wherein the set of modifying operations includes: i) a first write operation to write first real file data Paragraph [0041] In some instances, an application 122 may access data within storage devices 130 by specifying a corresponding file name (i.e., first set identifier) to OS 124 via an application programming interface (API) request (in other instances, an application 122 may access data directly by specifying an address to be read from or written to (i.e., a write operation). In response to receiving the request, OS 124 may access various file system information corresponding to directories and files (e.g., within a set of inodes, file allocation tables, etc.) to determine one or more addresses where data for the file is stored (i.e., a real file data). Also see Paragraph [0043] A group of write operations may then be performed such that each one stores a portion to a respective storage device 130).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of LEE et al and HAZEL et al by providing wherein the first set identifier is associated with a first plurality of modifying operations, as taught by Wipfel et al.
  One of the ordinary skill in the art would have been motivated to make this modification so that, the annotation may be stored in a dedicated location within at least one of the storage devices and includes metadata usable to determine whether the atomic write completed successfully as taught by Wipfel et al (Paragraph [0007]).
merged real file data ….  the merged real file data comprising a merger of the first real file data and the second real file data. 
Talagala; Nisha (US 20150032982 A1) (Paragraph [0188] A storage operation within the range 924 configured to modify data corresponding to LIDs 982-983 may comprise allocating new LIDs within the range 924 and binding the new local entry 982-983 to the corresponding storage addresses 767-768, as depicted in state 943B. Merging the ranges 914 and 924 may comprise incorporating the modified data (i.e., merging the files) at storage addresses 767-768 into the range 914 in accordance with a merge policy, as disclosed above (i.e., merging the real file data).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Lee et al and Wipfel et al by providing …merged real file data ….  the merged real file data comprising a merger of the first real file data and the second real file data- 87 –, as taught by Talagala et al (Paragraph [0188]).
  One of the ordinary skill in the art would have been motivated to make this modification, [0008] …a storage layer configured to preserve the file data stored on the storage device and bindings between the preserved file data and the original set of logical identifiers while performing storage operations configured to change the file in reference to the clone logical identifiers, and an interface configured to provide access to the preserved file data through the original logical identifiers after performing the storage operations as taught by Talagala et al (Paragraph [0008]). By doing so the data is preserved and can access to the original copies before merge operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164
                                                                                                                                                                                      /ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164